DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Rothschild et al. disclose: a radiation backscatter detector assembly (fig,1) comprising: a source array comprising a plurality of source components for irradiating a shared sample location, at least two of the source components of the source array configured to generate radiation in different respective source energy bands (para. [0040]); and a detector array (fig.1 items 122a – 122c) comprising a plurality of detector elements for detecting backscattered radiation detection events from different respective spatial portions of the shared sample location (para. [0041]), the detector elements each generating a pulse output in response to each radiation detection event it detected by the respective detector element, the pulse output for output to an energy meter for measuring the energies of the pulse outputs by different respective detector elements (para. [0040], [0041]).
Rothschild et al. fail to teach, disclose, suggest or make obvious: at least one of the source components is configured to be shared with at least one contiguous tile in a tiled formation of the detector array.
Regarding claim 16, Paolini et al. disclose in a first embodiment: a radiation detector (fig.11 item 63), comprising an array of photomultiplier detectors in a tiled formation (fig.11 item 64), each tile being contiguous with at least one other tile. In the first embodiment Paolini et al. are silent about: each tile is provided with at least a first gamma source and a second gamma source, the first gamma source generating radiation in first energy band and the second gamma source generating radiation in second energy band different from the first energy band, and wherein each tile and is configured with a plurality of the photomultiplier detectors of the array.
In a further embodiment, Paolini et al. disclose: each tile is provided with at least a first gamma source and a second gamma source (col.10 L9-24), the first gamma source generating radiation in first energy band and the second gamma source generating radiation in second energy band different from the first energy band (col.10 L9-24), and wherein each tile and is configured with a plurality of the photomultiplier detectors of the array motivated by the benefits for inspection of suspicious objects (Paolini et al. col.10 L47-53).
In light of the benefits for inspection of suspicious objects as taught by Paolini et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Paolini et al.
Rothschild et al. fail to teach, disclose, suggest or make obvious: at least one of the first gamma source and the second gamma source is shared between contiguous tiles.
Regarding claim 19, Paolini et al. disclose: an array of photomultiplier detectors in a tiled formation, each tile being contiguous with at least one other tile, wherein each tile is provided with at least a first gamma source and a second gamma source, the first gamma source generating radiation in first energy band and the second gamma source generating radiation in second energy band different from the first energy band, and wherein each tile and is configured with a plurality of the photomultiplier detectors of the array, the photomultiplier detectors generating pulse outputs in response to radiation detection events (see claim 16).
Rothschild et al. fail to teach, disclose, suggest or make obvious: at least one of the first gamma source and the second gamma source is shared between contiguous tiles 
Claims 2-15, 17-18, 20 are allowed on the same basis as independent for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/MAMADOU FAYE/Examiner, Art Unit 2884